NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                         06-5124



                                TIMOTHEUS PATTERSON,

                                                       Plaintiff-Appellant,


                                             v.


                                     UNITED STATES,

                                                       Defendant-Appellee.



      Timotheus Patterson, of Philadelphia, Pennsylvania, pro se.

       Leslie Cayer Ohta, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. With
her on the brief were Peter D. Keisler, Assistant Attorney General, David M. Cohen,
Director, and Donald E. Kinner , Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Victor J. Wolski
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                           06-5124


                                TIMOTHEUS PATTERSON,

                                                   Plaintiff-Appellant,

                                              v.

                                     UNITED STATES,

                                                   Defendant-Appellee.


                            ____________________________

                              DECIDED: February 7, 2007
                            ____________________________


Before LOURIE, DYK, Circuit Judges, and O’MALLEY, District Judge.*

PER CURIAM.

                                         DECISION

       Timotheus Patterson (“Patterson”) appeals from the decision of the United States

Court of Federal Claims dismissing his claim for lack of subject matter jurisdiction.

Patterson v. United States, No. 06-309C, slip op. (Fed. Cl. June 29, 2006). Because

the trial court correctly determined that it lacked jurisdiction, we affirm.




*
      Honorable Kathleen M. O’Malley, District Judge, United States District Court for
the Northern District of Ohio, sitting by designation.
                                     BACKGROUND

        Patterson filed a claim in the United States District Court for the Eastern District

of Pennsylvania against a former employer for illegal disclosure of his personal

information. Patterson based his complaint on the filing of a Form 1099-MISC, including

his name, address, and Social Security number, with the Internal Revenue Service.

The district court dismissed the complaint as frivolous because the employer was

required by law to disclose the information. Patterson v. Bailey, No. 06-1094, slip op.

(E.D. Pa. Apr. 12, 2006).

       Patterson then filed a claim in the Court of Federal Claims on April 21, 2006,

alleging that the district court judge, as an agent of the United States, had deprived him

of his right to pursue punitive damages. Patterson claimed violation of his First, Ninth,

and Tenth Amendment rights. The government filed a motion to dismiss for lack of

subject matter jurisdiction on May 15, 2006. The Court of Federal Claims reminded

Patterson of the deadline for response to the motion to dismiss, but he failed to file an

opposition to the motion.    In its June 29, 2006 order, the Court of Federal Claims

determined that it did not have jurisdiction to review the decisions of a district court.

The trial court also determined that the First, Ninth, and Tenth Amendments do not

provide a basis for an award of monetary damages.           The Court of Federal Claims

therefore dismissed Patterson’s claim for lack of subject matter jurisdiction.

       Patterson timely appealed to this court, and we have jurisdiction pursuant to 28

U.S.C. § 1295(a)(3).

                                      DISCUSSION

       We review de novo an order of the United States Court of Federal Claims




06-5124                                 -2-
dismissing a complaint for lack of jurisdiction. Shearin v. United States, 992 F.2d 1195,

1195 (Fed. Cir.1993). “A party seeking the exercise of jurisdiction in its favor has the

burden of establishing that such jurisdiction exists.” Hinck v. United States, 446 F.3d

1307, 1313 (Fed. Cir. 2006) (quoting Rocovich v. United States, 933 F.2d 991, 993

(Fed. Cir.1991)).

       On appeal, Patterson argues that the Court of Federal Claims failed to determine

the merits of his claim. However, the court was correct in not considering the merits if it

lacked jurisdiction, and Patterson fails to identify any error in the jurisdictional

determination of the court. As noted by the court, the proper forum for review of the

decision of the district court is the United States Court of Appeals for the Third Circuit,

not the Court of Federal Claims. See 28 U.S.C. § 1291. Also, we discern no error in

the trial court’s determination that a claim for monetary damages against the United

States cannot be based on the First, Ninth, or Tenth Amendments. See Hamlet v.

United States, 63 F.3d 1097, 1107 (Fed. Cir. 1995). In his brief to this court, Patterson

attempts to introduce additional claims under the Fourth and Seventh Amendments.

Because those claims are raised for the first time on appeal, we decline to address

them on the merits.

       We therefore affirm the decision of the Court of Federal Claims.




06-5124                                 -3-